DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 10, 12-15, 17 and 25-28 are objected to because of the following informalities:  In claim 10, line 4, it appears “in which groove” should be ---in which at least one groove--- to provide for consistent terminology throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-15, 17-23 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Greunlinx et al (US patent application publication 2013/0326838) in view of Kotlarski (US patent 6,668,419).

The publication to Greunlinx discloses all of the above recited subject matter with the exception of the longitudinal strips of the carrier element disposed in grooves of the wiper blade, four pins cooperating with through holes in the connecting device and corresponding holes in the longitudinal strips, and clearly setting forth various particular arrangements of the blind holes and through holes. 



While it appears the longitudinal strips of Greunlinx would be received into grooves in the wiper blade as is conventional and extremely well known, such is not explicitly set forth.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the longitudinal strips of Greunlinx received into grooves in the wiper blade, if they aren’t already, as clearly suggested by Kotlarski, to provide or promote interlocking therebetween and improve retention of the wiper blade with the strips.  It also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the connecting device of Greunlinx with four additional through holes therein, and the strips with corresponding four through holes such that four pins can be used to interlock the connecting device with the strips, as clearly suggested by Kotlarski, to promote physical interlocking therebetween and improve retention of the strips with the connecting device.  Such appears little more than providing additional well-known securing means to the welding to lock the connecting device with the strips.  Such would help avoid unintentional separation of the connecting device from the strips in the event of weld breakage.  It is well established in the mechanical arts to provide multiple securing means in case of failure of one of the securing means.

With respect to claims 12, 13, 20, 21 and 23 see paragraph 31 of Greunlinx where it is disclosed that through passages and/or recesses may be the same size and may directly oppose one another.  In figure 3, region (50) teaches a configuration that includes both a blind hole (52) and a through hole (54) opening from the top of the connecting device.  Thus, such a region provided opposing a same region on the connecting device, as suggested by Greunlinx, would result in both a pair of blind holes and a pair of through holes opposing one another and opening from both the top and bottom of the connecting device.  A connecting device so configured would appear to meet the structure claimed.
With respect to claim 19, note engaging members (34, 36) of the connecting device that engage around longitudinal sides of the strips (figs. 2, 3).

Response to Arguments

Applicant's arguments filed 05 January 2021 have been fully considered but they are not fully persuasive.  While applicant’s amendment has overcome the combination rejections of Greunlinx/Schmid and Greunlinx/Schmid/Boulanger previously set forth, such does not overcome the rejections set forth above of Greunlinx in view of Kotlarski.  As set forth above, Kotlarski teaches the provision of four pins in respective through holes in both the connecting device and the longitudinal strips to provide longitudinal locking of the connecting device with the strips.  Such through holes are open from both the bottom and top of the connecting device.  The provision of such pins in through holes as suggested by Kotlarski in the Greunlinx connecting device can be to improve the joint or connection strength and security.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
01 April 2021